869 F.2d 1491
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William LANE, Plaintiff-Appellant,v.HAMILTON COUNTY, Defendant-Appellee.
No. 88-3368.
United States Court of Appeals, Sixth Circuit.
Feb. 1, 1989.

Before KRUPANSKY and BOGGS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
William Lane appeals pro se the district court's judgment sua sponte dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Lane claimed that Hamilton County denied him equal protection of the laws when it convicted him of possession of a firearm during the commission of a felony.  He sought declaratory and monetary relief.


3
The district court sua sponte dismissed the action under 28 U.S.C. Sec. 1915(d) without prejudice to Lane's right to refile his claims after obtaining habeas corpus relief under 28 U.S.C. Sec. 2254.


4
Upon consideration, we conclude the district court properly dismissed plaintiff's suit.  Despite Lane's failure to initially seek habeas relief, plaintiff failed to state a claim for relief under Sec. 1983 because he did not demonstrate that he was unconstitutionally deprived of equal protection based on a custom or policy of Hamilton County, Ohio.   See Pembaur v. City of Cincinnati, 475 U.S. 469 (1986);  City of Oklahoma City v. Tuttle, 471 U.S. 808 (1985);  Monell v. New York Dep't of Social Servs., 436 U.S. 658 (1978).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.